Exhibit 10.25

 
BUILDING MATERIALS HOLDING CORPORATION
2004 AMENDED INCENTIVE AND PERFORMANCE PLAN
As of May 1, 2007
 
Section 1.
Purpose of Plan.

 
The purpose of this 2004 Incentive and Performance Plan (the "Plan") of Building
Materials Holding Corporation (the "Company"), is to enable the Company to
attract, retain and motivate its employees, directors, independent contractors
and consultants by providing for or increasing the proprietary interests of such
employees, directors, independent contractors or consultants in the Company. All
share references in the Plan have been adjusted to reflect the two-for-one split
in the Company's Common Stock effected in February 2006.
 
Section 2.
Persons Eligible Under Plan.

 
Any employee, director, independent contractor or consultant (each, a
"Participant") of the Company or any of its direct or indirect subsidiaries, or
any of its affiliates, or any corporation or other legal entity that becomes a
subsidiary after the adoption of this Plan (each, a "Subsidiary"), shall be
eligible to be considered for the grant of Awards under this Plan, provided that
Incentive Stock Options may only be granted to employees of the Company or any
Subsidiary and provided, further, that Eligible Directors shall only be eligible
for Awards pursuant to Section 4.5 of the Plan.
 
Section 3.
Awards.

 
3.1 On behalf of the Company, the Committee is hereby authorized to enter into
any type of arrangement with a Participant that is not inconsistent with the
provisions of this Plan and that, by its terms, involves or might involve the
issuance of common stock, par value $0.001, of the Company (the "Common Stock")
or is an Annual Incentive Award. The entering into of any such arrangement is
referred to herein as the "grant" of an "Award."
 
3.2 Awards are not restricted to any specified form or structure and may
include, without limitation, sales or bonuses of stock, restricted stock, stock
options, other rights to acquire stock, securities convertible into or
redeemable for stock, stock appreciation rights, phantom stock, performance
units or performance shares, and cash, and an Award may consist of one such
security or benefit, or two or more of them in tandem or in the alternative.
 
3.3 Awards may be issued, and shares of Common Stock may be issued pursuant to
an Award, for any lawful consideration as determined by the Committee,
including, without limitation, services rendered by the recipient of such Award.
 
3.4 Awards shall be granted subject to the terms, conditions and restrictions
contained in an Award agreement (an "Award Agreement") between the Participant
and the Company. Subject to the provisions of this Plan, the Committee, in its
sole and absolute discretion, shall determine all of the terms and conditions of
each Award granted under this Plan, which terms and conditions may include,
among other things:
 
3.4.1 a provision permitting the recipient of such Award, including any
recipient who is an officer of the Company, to pay the purchase price of the
shares of Common Stock or other property issuable pursuant to such Award, and
such recipient's tax withholding obligation, if any, with respect to such
issuance, in whole or in part, by any one or more of the following:
1

--------------------------------------------------------------------------------


 
3.4.1.1 the delivery of cash;
 
3.4.1.2 the delivery of other property deemed acceptable by the Committee;
 
3.4.1.3 the delivery of previously owned shares of capital stock of the Company;
or
 
3.4.1.4 a reduction in the amount of Common Stock or other property otherwise
issuable pursuant to such Award.
 
3.4.2 a provision conditioning or accelerating the receipt of benefits pursuant
to such Award, either automatically or in the discretion of the Committee, upon
the occurrence of specified events, including, without limitation, a Change of
Control of the Company or the termination of the employment of the Participant.
A "Change in Control" of the Company shall be deemed to have occurred if (i)
there shall be consummated (x) any consolidation or merger of the Company in
which the Company is not the continuing or surviving corporation or pursuant to
which shares of the Company's Common Stock are to be converted into cash,
securities or other property, other than a merger of the Company in which the
holders of the Company's Common Stock immediately prior to the merger have the
same proportionate ownership of common stock of the surviving corporation
immediately after the merger, or (y) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the business and/or assets of the Company, or (ii) the
stockholders of the Company approve a plan or proposal for the liquidation or
dissolution of the Company, or (iii) any "person" (as defined in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), including any group), shall become the "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of fifty (50%)
percent or more of the Company's outstanding Common Stock, or (iv) if for any
reason a majority of the Board is not comprised of "Continuing Directors," where
a "Continuing Director" of the Corporation as of any date means a member of the
Board who (x) was a member of the Board two years prior to such date and at all
times through such date or (y) was nominated for election or elected to the
Board with the affirmative vote of at least two-thirds of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that no individual initially elected or nominated as a director of the
Corporation as a result of an actual or threatened election contest with respect
to directors or any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be a Continuing Director.
 
3.4.3 provisions relating to the status of an Award as an incentive stock option
(an "Incentive Stock Option") under Section 422 of the Internal Revenue Code of
1986, as amended (the "Code"), including but not limited to:
 
3.4.3.1 a requirement that the exercise price for each Incentive Stock Option
granted hereunder shall be not less than one hundred percent (100%) of the Fair
Market Value (as defined in this Plan) of the Common Stock on the date such
Award is granted to a Participant (110% if the Participant owns, directly or
indirectly through the application of the attribution rules of Section 424(d) of
the Code, stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company, its parent and any Subsidiary);
 
3.4.3.2 a provision that any Incentive Stock Option granted under this Plan
shall by its terms be nontransferable by the Participant other than by will or
the laws of descent and distribution (in which case such descendant or
beneficiary shall be subject to all terms of the Plan applicable to
Participants) and is exercisable during the Participant's lifetime only by the
Participant or by the Participant's guardian or legal representative in the
event of the Participant's death or disability;
 
3.4.3.3 a provision that for so long as required under Section 422 of the Code
and the regulations promulgated thereunder, during the term of the Plan, the
aggregate Fair Market Value of the Common Stock with respect to which Incentive
Stock Options are first exercisable by a Participant under this Plan and all
other plans of the Company, its parent or any Subsidiary during any calendar
year shall not exceed $100,000 and options in excess of such amount shall be
treated as non-qualified stock options. For the purpose of this paragraph, the
Fair Market Value of the Common Stock shall be determined at the time the
Incentive Stock Option is granted;
2

--------------------------------------------------------------------------------


 
3.4.3.4 a requirement that any stock option may not be exercised after the
expiration of seven years from the date such stock option is granted to a
Participant; and
 
3.4.3.5 a provision that the Participant must notify the Company in writing of
any sale or other disposition of shares of Common Stock acquired pursuant to an
Incentive Stock Option if such sale or other disposition occurs (i) within two
years of the grant of the Incentive Stock Option or (ii) within one year of the
issuance of the shares of Common Stock to the Participant.
 
3.4.4 a right to repurchase the Common Stock acquired upon exercise of an Award
if Participant's employment or association with the Company or any Subsidiary is
terminated for any reason, or in other circumstances, at either the exercise
price thereof or the Fair Market Value thereof on the last day of the month
preceding the month in which such termination or other circumstance occurs;
provided, however, that if the right to repurchase is at the exercise price
thereof, such repurchase right shall lapse at the rate of at least 20% of the
shares per year over five years from the date the Award is granted. Such
repurchase right shall be exercised for cash or cancellation of purchase money
indebtedness for the shares within 90 days of termination of employment (or in
the case of securities issued upon exercise of Awards after the date of
termination, within 90 days after the date of exercise). Each certificate
representing Common Stock subject to such provisions shall bear a legend to the
effect that such shares are subject to certain repurchase rights of the Company.
 


3.4.5 a provision that upon a termination of employment for cause, the
Participant will not be entitled to exercise or vest in any Award or other
rights at any time after such termination. For purposes of this Plan, "cause" is
defined as: (i) an act of dishonesty or willful misconduct; (ii) a breach of
fiduciary duty owed to the Company, any Subsidiary or its stockholders involving
personal profit or any other material breach of fiduciary duty; (iii) an act of
fraud, embezzlement, malfeasance or misappropriation of Company property or any
Subsidiary's property; (iv) a conviction of an illegal act or felony, or use of
illegal drugs or controlled substances; or (v) a willful failure to perform
reasonable duties, responsibilities or instructions from the Company or any
Subsidiary. or


3.4.6 a provision entitling a Participant or Permitted Transferee to exercise
Awards other than Incentive Stock Options after retirement as follows:


3.4.6.1 Retirement After Age 55. A Participant shall be entitled to exercise any
of the Participant’s Awards other than Incentive Stock Options for a period of
thirty-six (36) months from the date of such Participant’s retirement from
employment after age 55 in accordance with the Company’s then-current retirement
policy (or the then-current retirement policy of any parent or Subsidiary, if
applicable), to the extent the Participant was entitled to exercise such Award
on the date of the Participant’s retirement, and provided that the actual date
of exercise is in no event after the expiration of the term of the Award. In the
event that a Participant intends to retire from employment after age 55 and such
Participant is the holder of one or more Incentive Stock Options, then such
Participant shall be entitled, for a period of sixty (60) days ending on the
date which is six (6) months prior to the Participant’s date of retirement, to
elect to convert one or more Incentive Stock Options into non-statutory stock
options by written request received by the Company within such sixty (60) day
period and, thereafter, such newly converted non-statutory stock options shall
be subject to the thirty-six (36) month exercise period set forth herein;
provided that, such Participant actually retires on his or her retirement date.
In the event a Participant fails to convert any Incentive Stock Option
hereunder, then such Incentive Stock Options shall be governed by the provisions
of Section 3.5.5 below.
 
3.4.6.2 Retirement at Age 60 or Older. A Participant shall be entitled to
exercise any of the Participant’s Award according to the same provisions as
stated in Section 3.4.2, except, that the Awards held by a Participant who
retires at age 60 or older are also subject to the following accelerated
vesting: In cases where a Participant retires at age 60 or older, with at least
15 years of service with the Company and predecessor companies, 50% of their
unvested Awards at the date of retirement automatically vest and an additional
5% of their unvested Awards vest for each year of service beyond 15 years. In
cases of Participants retiring at age 60 or older with 25 or more years of
service all unvested Awards vest.
3

--------------------------------------------------------------------------------


 
3.5 Any Award to acquire shares of Common Stock granted under this Plan shall
comply with the following provisions:
 
3.5.1 the exercise price per share of Common Stock shall not be less than, in
the case of stock options, 100% of the Fair Market Value of a share of Common
Stock at the time the option is granted, except that the exercise price of an
Incentive Stock Option shall be 110% of the Fair Market Value in the case of any
person who owns, directly or indirectly through the application of the
attribution rules of Section 424(d) of the Code, stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company, its
parent and any Subsidiary;
 
3.5.2 the exercise period of the Award shall not be more than 60 months from the
date the Award is granted;
 
3.5.3 the Award shall be nontransferable other than by will or the laws of
descent and distribution; provided, however, that the transfer by a Participant
to a trust created by the Participant for the benefit of the Participant or the
Participant's family which is revocable at any and all times during the
Participant's lifetime by the Participant and as to which the Participant is the
sole trustee during his or her lifetime, will not be deemed to be a transfer for
purposes of this Plan. In addition, under such rules and regulations as the
Committee may establish pursuant to the terms of this Plan, a beneficiary may be
designated with respect to an Award in the event of the death of a Participant.
If the estate of the Participant is the beneficiary with respect to such grant,
any rights with respect to such grant may be transferred to the person or entity
(including a trust) entitled thereto under the will of such Participant or
pursuant to the laws of descent and distribution. Notwithstanding the foregoing,
the Committee may, in its discretion, authorize all or a portion of any Award to
be granted to a Participant to be on terms which permit transfer by such
Participant to (i) the spouse, children or grandchildren of the Participant
(collectively, the "Immediate Family Members"), (ii) a trust or trusts for the
exclusive benefit of such Immediate Family Members, (iii) a partnership in which
such Immediate Family Members are the only partners, or (iv) any other person or
entity that the Committee, in its discretion, may permit (collectively, when so
approved by the Committee, a "Permitted Transferee"); provided that (1) such
Award is not an Incentive Stock Option, (2) the Award Agreement pursuant to
which such Award is granted is approved by the Committee, and expressly provides
for transferability in a manner consistent with this Section 3.5.3, and
(3) subsequent transfers of transferred Awards are prohibited except those in
accordance with this Section 3.5.3. Following transfer, any such Award shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of this Section 3.5.3,
Section 10 and Section 13 hereof, the term "Participant" shall be deemed to
refer to the Permitted Transferee. In addition, any provisions regarding
termination of employment pursuant to Section 3.4.2, Section 3.4.4,
Section 3.4.5, Section 3.4.6 or Section 3.5.5 hereof shall continue to be
applied with respect to the original Participant. Following termination of a
Participant, Awards shall be exercisable by the Permitted Transferee only to the
extent, and for the periods specified in, Section 3.4.5 or Section 3.5.5, as
applicable. Unless otherwise required by this Plan, the Company shall have no
obligation to notify the Permitted Transferee as to events that may affect the
exercisability or expiration of any Award, including, without limitation, the
original Participant's termination of employment or association with the Company
or any Subsidiary. Before any transfer becomes effective, the intended
transferee (or his or her parents or legal guardians or agents) must execute an
assumption agreement describing the rights and obligations of the intended
transferee including, without limitation, who has the power to exercise the
Award (if the intended transferee is a minor, partnership, trust or corporation
or otherwise is not readily apparent who has the authority to exercise such
option), who is responsible for taxes and to whom notices are to be delivered;
 
3.5.4 except as otherwise provided herein, in the case of an Award granted to
persons other than officers or consultants of the Company or its affiliates, the
Award's vesting period shall be at least 20% per year over five years from the
date the Award is granted, subject to reasonable conditions including, without
limitation, continued employment; in the case of an Award granted to officers or
consultants of the Company or its affiliates, the Award shall vest at any time
or during any period established by the Committee;
4

--------------------------------------------------------------------------------


 
3.5.5 unless employment is terminated for cause (as defined above), and subject
to Section 3.4.6, the Participant shall be entitled to exercise his or her
Awards after termination of employment as follows:
 
3.5.5.1 at least six (6) months from the date of termination if termination was
caused by death or disability within the meaning of Section 22(e)(3) of the
Code; and
 
3.5.5.2 at least thirty (30) days from the date of termination if termination
was caused by other than death or disability;
 
3.5.6 all Participants shall be provided with financial statements at least
annually unless all Participants are key employees of the Company whose duties
in connection with the Company assure them the equivalent information; and
 
3.5.7 any stock option shall be clearly identified as to its status as an
"Incentive Stock Option" or a "non-qualified stock option."
 
3.6 Notwithstanding anything to the contrary herein, in no event may the
Committee (i) amend the terms of any Award to provide for a lower exercise price
after the date of grant of such Award, or (ii) issue new Awards in exchange for
the cancellation of outstanding Awards, unless approved by a majority of the
Company's stockholders.
 
Section 4
Terms of Awards Other Than Stock Options.

 
4.1 Stock Appreciation Rights. “Stock Appreciation Right” means any right
granted to a Participant to receive, upon exercise by the Participant, the
excess of (a) the Fair Market Value of one share of Common Stock on the date of
exercise or, if the Committee shall so determine, at any time during a specified
period before the date of exercise over (b) the grant price of the right on the
date of grant, or if granted in connection with an outstanding stock option on
the date of grant of the related stock option, as specified by the Committee in
its sole discretion, which shall not be less than 100% of the Fair Market Value
of one share of Common Stock on such date of grant of the right or the related
stock option, as the case may be. Any payment by the Company in respect of such
right may be made in, cash, shares of Common Stock, other property or any
combination thereof, as the Committee, in its sole discretion, shall determine.
Stock Appreciation Rights may be granted hereunder to Participants either alone
or in addition to other Awards granted under the Plan and may, but need not,
relate to a specific stock option. The provisions of Stock Appreciation Rights
need not be the same with respect to each recipient. Any Stock Appreciation
Right related to a stock option may be granted at the same time such stock
option is granted or at any time thereafter before exercise or expiration of
such stock option. In the case of any Stock Appreciation Right related to any
stock option, the Stock Appreciation Right or applicable portion thereof shall
terminate and no longer be exercisable upon the termination or exercise of the
related stock option, except that a Stock Appreciation Right granted with
respect to less than the full number of shares of Common Stock covered by a
related option shall not be reduced until the exercise or termination of the
related stock option exceeds the number of shares of Common Stock not covered by
the Stock Appreciation Right. Any stock option related to any Stock Appreciation
Right shall no longer be exercisable to the extent the related Stock
Appreciation Right has been exercised. The Committee may impose such conditions
or restrictions on the exercise of any Stock Appreciation Right as it shall deem
appropriate.
 
4.2 Restricted Stock. “Restricted Stock” means any share of Common Stock issued
with the contingency or restriction that the holder may not sell, transfer,
pledge or assign such share of Common Stock and with such other contingencies or
restrictions as the Committee, in its sole discretion, may impose (including,
without limitation, any contingency or restriction on the right to vote such
share of Common Stock and the right to receive any cash dividends), which
contingencies and restrictions may lapse separately or in combination, at such
time or times, in installments or otherwise, as the Committee may deem
appropriate.
5

--------------------------------------------------------------------------------


 
4.2.1 Issuance. A Restricted Stock Award shall be subject to contingencies or
restrictions imposed by the Committee during a period of time specified by the
Committee (the “Restricted Period”). Restricted Stock Awards may be issued
hereunder to Participants, for no cash consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The provisions of Restricted Stock
Awards need not be the same with respect to each recipient. Awards of Restricted
Stock may be made without regard to the Fair Market Value of the shares of
Common Stock, provided, however, that Awards of Restricted Stock may not exceed
25% of the maximum number of shares subject to Awards in any calendar year.
 
4.2.2 Forfeiture. Except as otherwise determined by the Committee at the time of
grant or thereafter, upon termination of employment for any reason during the
Restricted Period, all shares of Restricted Stock still subject to contingency
or restriction shall be forfeited by the Participant and reacquired by the
Company. Non-restricted shares, evidenced in such manner as the Committee shall
deem appropriate, shall be issued to the Participant promptly after the
Restricted Period, as determined or modified by the Committee, shall expire.
 
4.2.3 Minimum Vesting Condition. The minimum Restricted Period applicable to any
Restricted Stock Award that is not subject to performance conditions restricting
transfer shall be three (3) years from the date of grant; provided, however,
that a Contingency Period of less than three (3) years may be approved for such
Awards with respect to up to 10,000 shares of Common Stock under the Plan.
 
4.3 Performance Awards. “Performance Award” means any Award of Performance
Shares or Performance Units. Performance Awards may be granted hereunder to
Participants, for no cash consideration or for such minimum consideration as may
be required by applicable law, without regard to the Fair Market Value of the
shares of Common Stock, either alone or in addition to other Awards granted
under the Plan. The performance criteria to be achieved during any Performance
Period and the length of the Performance Period shall be determined by the
Committee upon the grant of each Performance Award. Except as for Awards that
are accelerated in connection with a Change of Control, Performance Awards will
be paid only after the end of the relevant Performance Period. Performance
Awards may be paid in cash, shares of Common Stock, other property or any
combination thereof, in the sole discretion of the Committee, at the time of
payment. The performance levels to be achieved for each Performance Period and
the amount of the Award to be paid shall be conclusively determined by the
Committee. Performance Awards may be paid in a lump sum or in installments
following the close of the Performance Period or, in accordance with procedures
established by the Committee, on a deferred basis. “Performance Period” means
that period established by the Committee at the time any Performance Award is
granted or at any time thereafter during which any performance goals specified
by the Committee with respect to such Award are to be measured. A Performance
Period may not be less than one year. “Performance Share” means any grant of a
unit valued by reference to a designated number of shares of Common Stock, which
value may be paid to the Participant by delivery of such property as the
Committee shall determine, including, without limitation, cash, shares of Common
Stock or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter. “Performance Unit” means any grant of a unit valued by
reference to a designated amount of property other than shares of Common Stock,
which value may be paid to the Participant by delivery of such property as the
Committee shall determine, including, without limitation, cash, shares of Common
Stock or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.
 
4.4 Other Stock Unit Awards. Other Awards of shares of Common Stock and other
Awards that are valued in whole or in part by reference to, or are otherwise
based on, shares of Common Stock or other property (“Other Stock Unit Awards”)
may be granted hereunder to Participants, either alone or in addition to other
Awards granted under the Plan. Other Stock Unit Awards may be granted hereunder
to Participants, for no cash consideration or for such minimum consideration as
may be required by applicable law, without regard to the Fair Market Value of
the shares of Common Stock, either alone or in addition to other Awards granted
under the Plan. Other Stock Unit Awards may be paid in shares of Common Stock,
cash or any other form of property as the Committee shall determine. Subject to
the provisions of the Plan, the Committee shall have sole and complete authority
to determine the Participants of the Company and its Subsidiaries to whom, and
the time or times at which, such Awards shall be made, the number of shares of
Common Stock to be granted pursuant to such Awards and all other conditions of
the Awards. The provisions of other Stock Unit Awards need not be the same with
respect to each recipient.
6

--------------------------------------------------------------------------------


 
4.5 Non-Discretionary Grants to Non-Employee Directors. Shares of Common Stock
will be automatically issued to Eligible Directors as follows:


4.5.1 Annual Issuances. On each Annual Issue Date, immediately after the annual
election of directors, the Company shall issue to each Eligible Director then in
office a number of shares of Common Stock equal to Fifty Thousand
Dollars ($50,000) divided by the closing price on the relevant Annual Issue Date
of one share of Common Stock on the New York Stock Exchange, rounded up to the
nearest 100 shares, for a purchase price of $0.01 per Share.


4.5.2 Termination of Membership on the Board. If an Eligible Director's
membership on the Board terminates for any reason, no further shares of Common
Stock shall be issued under this Plan to such Eligible Director on or after such
date of termination.
 
4.5.3 Certain Definitions. "Annual Issue Date" shall mean the date of the
Company's Annual Meeting of Shareholders. "Eligible Director" shall mean any
person who is a member of the Board of Directors and who is not a full or
part-time employee of the Company or of any parent or subsidiary corporation (as
defined in Section 424 of the Code) of the Company, and who has not been an
employee of the Company or of any parent or Subsidiary of the Company within one
(1) year prior to participation in this Plan.
 
4.6 Annual Incentive Awards. Annual Incentive Awards are granted to senior
executive officers of the Company based on the attainment of performance goals
specified by the Committee. The Award period for an Annual Incentive Award is a
fiscal year. No more than ninety (90) days after the beginning of each Award
period, the Committee shall establish in writing the specific performance goals
to be achieved, and the formula pursuant to which the amount of the Annual
Incentive Award (equal to a specified percentage of a Participant's salary)
shall be determined based on the attainment of specified levels of the
applicable performance goals. The formula may take into account performance
goals achieved in prior years. To the extent that an Annual Incentive Award is
intended to qualify as "performance-based compensation" within the meaning of
Section 162(m) of the Code, it shall not, when combined with other
"performance-based compensation" (excluding any such compensation received
pursuant to an option or stock appreciation right granted under this Plan)
exceed $5,000,000 in any given Award period. Performance goals shall be based on
one or any combination of the following business criteria: revenue; net income
or net income per share; earnings before interest, taxes, depreciation and
amortization; return on sales; return on assets; return on shareholders’ equity;
cash flow; economic value added; cumulative operating income; return on
investment; total shareholders’ return; cost reductions; or achievement of
environment and health and safety goals of the Company or a Subsidiary or
business unit of the Company or a Subsidiary for or within which the Participant
primarily is employed. As soon as practical after the conclusion of each fiscal
year, the Committee shall determine whether, and the extent to which, the
performance goals for such fiscal year have been satisfied and the level of the
Annual Incentive Award that has been earned. Payment of earned Annual Incentive
Awards shall be made in cash.
 
Section 5.
Stock Subject to Plan.

 
5.1 Subject to adjustment as provided in Section 8, at any time, the aggregate
number of shares of Common Stock issued and issuable pursuant to all Awards
(including all Incentive Stock Options) granted under this Plan shall not exceed
Two Million Four Hundred Thousand (2,400,000) shares, as adjusted for any stock
splits or dividends; and provided further that adjustments pursuant to Section 8
with respect to Incentive Stock Options issued under this Plan, shall be limited
to those that will not adversely affect the status of options as Incentive Stock
Options. The share reserve set forth in this Section 5.1 along with all other
share references in the Plan has been adjusted to reflect the two-for-one split
in the Company's Common Stock effected in February 2006.
7

--------------------------------------------------------------------------------


 
5.2 For purposes of Section 5.1 of this Plan, the aggregate number of shares of
Common Stock issued and issuable pursuant to Awards granted under this Plan
shall at any time be deemed to be equal to the sum of the following:
 
5.2.1 the number of shares of Common Stock that were issued prior to such time
pursuant to Awards granted under this Plan, other than shares of Common Stock
that were subsequently reacquired by the Company pursuant to the terms and
conditions of such Awards and with respect to which the holder thereof received
no benefits of ownership, such as dividends; plus
 
5.2.2 the maximum number of shares of Common Stock that are or may be issuable
at or after such time pursuant to Awards granted under this Plan prior to such
time.
 
5.3 For clarification purposes, if an Award expires or becomes unexercisable
without having been exercised in full, or is surrendered or exchanged, the
unpurchased shares of Common Stock which were subject thereto shall become
available for future grant under the Plan (unless the Plan has terminated);
provided, however, that shares of Common Stock that have actually been issued
under the Plan shall not be returned to the Plan and shall not become available
for future distribution under the Plan, unless they are repurchased by the
Company at their original purchase price.
 
5.4 The aggregate number of shares of Common Stock subject to Awards granted to
any one Participant in any one year shall not exceed Four Hundred
Thousand (400,000) shares. Such number shall be subject to adjustment as
provided in Section 8; provided, however, that to the extent the Committee deems
necessary, adjustments pursuant to Section 8 shall be limited to those that will
not adversely affect the status of Awards as "performance-based compensation"
within the meaning of Section 162(m) of the Code.
 
Section 6.
Duration of Plan.

 
No Awards shall be made under this Plan after February 10, 2011. Although shares
of Common Stock may be issued after February 10, 2011 pursuant to Awards made on
or prior to such date, no shares of Common Stock shall be issued under this Plan
after February 10, 2018 (the "Termination Date").
 
Section 7.
Administration of Plan.

 
7.1 This Plan shall be administered by the Compensation Committee (the
"Committee") of the Board of Directors consisting of two or more directors, who
are independent directors (as determined in accordance with the rules of the New
York Stock Exchange). With respect to any Awards intended to qualify for the
"performance-based compensation" exception in Section 162(m) of the Code, the
Committee shall, to the extent necessary, consist of two or more directors, each
of whom is an "outside director" within the meaning of Section 162(m) of the
Code and such Award shall not be subject to Board approval. With respect to any
Award subject to, and intended to be exempt from, Section 16 of the Exchange
Act, such Award shall be granted in accordance with the provisions of Rule 16b-3
of the Rules promulgated under the Exchange Act.
8

--------------------------------------------------------------------------------


 
7.2 Subject to the provisions of this Plan, the Committee shall be authorized
and empowered to do all things necessary or desirable in connection with the
administration of this Plan, including, without limitation, the following:
 
7.2.1 adopt, amend and rescind rules and regulations relating to this Plan;
 
7.2.2 determine which persons are Participants and to which of such
Participants, if any, Awards shall be granted hereunder;
 
7.2.3 grant Awards to Participants and determine the terms and conditions
thereof, including the number of shares of Common Stock issuable pursuant
thereto;
 
7.2.4 accelerate the exercisability of an Award or extend the period during
which an owner of an Award may exercise his or her rights under such Award (but
not beyond the Termination Date);
 
7.2.5 determine whether, and the extent to which adjustments are required
pursuant to Section 8 hereof; and
 
7.2.6 interpret and construe this Plan and the terms and conditions of any Award
granted this Plan.
 
Notwithstanding anything in this Section 7 to the contrary, the Committee shall
not be empowered or entitled to take any action or exercise any discretion that
would cause an Award intended to qualify as "performance-based compensation"
within the meaning of Section 162(m) of the Code to fail such qualification.
 
Section 8.
Adjustments.

 
If the outstanding securities of the class then subject to this Plan are
increased, decreased or exchanged for or converted into cash, property or a
different number or kind of securities, or if cash, property or securities are
distributed in respect of such outstanding securities, in either case as a
result of a reorganization, merger, consolidation, recapitalization,
restructuring, reclassification, dividend (other than cash dividends) or other
distribution, stock split, reverse stock split or the like, or if substantially
all of the property and assets of the Company are sold, then the Committee shall
make appropriate and proportionate adjustments in (i) the number, exercise price
and type of shares or other securities or cash or other property, as applicable,
that may be acquired pursuant to Incentive Stock Options and other Awards
theretofore granted under this Plan, (ii) the maximum number and type of shares
or other securities that may be issued pursuant to Incentive Stock Options and
other Awards thereafter granted under this Plan, and (iii) the maximum number of
shares of Common Stock that may be subject to Awards granted during any
twelve-month period to any Participant, as provided in Section 5.4 hereof;
provided, however, that no adjustment shall be made to the number of shares of
Common Stock that may be acquired pursuant to outstanding Incentive Stock
Options or the maximum number of shares of Common Stock with respect to which
Incentive Stock Options may be granted under this Plan to the extent such
adjustment would result in such options being treated as other than Incentive
Stock Options; provided, further, that no such adjustment shall be made to the
extent the Committee determines that such adjustment would result in the
disallowance of a federal income tax deduction for compensation attributable to
Awards hereunder by causing such compensation to be other than
"performance-based compensation" within the meaning of Section 162(m)(4)(C) of
the Code.
 
Section 9.
Code Section 162(m) Provisions.

 
9.1 Application of Section. Notwithstanding any other provision of this Plan,
this Section 9 shall apply to any Award of Restricted Stock, Performance Award,
or Other Stock Unit Award that is granted to a Participant who is, or who is
likely to be as of the end of the tax year in which the Company would claim a
tax deduction in connection with such Award, a "covered employee" within the
meaning of Section 162(m)(3) of the Code, but only to the extent that the
Company's deduction for compensation paid to such Participant is limited
pursuant to Section 162(m) of the Code.
9

--------------------------------------------------------------------------------


 
9.2 Performance Conditions. If an Award is subject to this Section 9, then the
lapsing of contingencies or restrictions thereon (in the case of an Award
subject to contingencies or restrictions), or the distribution of cash, shares
of Common Stock, or other property pursuant thereto (in the case of an Award not
subject to contingencies or restrictions), as applicable, shall be subject to
the achievement of one or more objective performance goals established by the
Committee. No later than ninety (90) days after the beginning of each Award
period, or, in the case of an Award period that is shorter than one (1) year, no
later than the date that represents twenty-five percent (25%) of the number of
days in such Award period, the Committee shall establish in writing the specific
performance goals to be achieved, and the formula pursuant to which the amount
of the Award or Awards shall be determined based on the attainment of specified
levels of the applicable performance goals. Performance goals shall be based on
one or any combination of the following business criteria: revenue; net income
or net income per share; earnings before interest, taxes, depreciation and
amortization; return on sales; return on assets; return on shareholders’ equity;
cash flow; economic value added; cumulative operating income; return on
investment; total shareholders’ return; cost reductions; or achievement of
environment and health and safety goals of the Company or a Subsidiary or
business unit of the Company or a Subsidiary for or within which the Participant
primarily is employed. An Award subject to this Section 9 shall not, when
combined with other "performance-based compensation" (excluding any such
compensation received pursuant to an option or stock appreciation right granted
under this Plan), exceed $5,000,000 in any given fiscal year.
 
9.3 Adjustment of Awards. The Committee may not increase the amount payable
pursuant to, waive the achievement of the performance goals applicable to, or
accelerate the lapsing of contingencies or restrictions with respect to, an
Award subject to this Section 9. The foregoing sentence is not required to apply
to an Award payable in connection with a Change of Control, however, if it does
not apply, such Award will in no event qualify as "performance-based
compensation" to the extent required by law.
 
9.4 Committee Authority. The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 9 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code, or any successor provision thereto.
 
Section 10.
Amendment and Termination of Plan.

 
The Board may amend or terminate this Plan at any time and in any manner,
subject to the following limitations:
 
10.1 No such amendment or termination shall deprive the recipient of any Award
theretofore granted under this Plan, without the consent of such recipient, of
any of his or her rights thereunder or with respect thereto; and
 
10.2 If an amendment to this Plan would (i) increase the maximum number of
shares of Common Stock that may be issued pursuant to (1) all Awards granted
under this Plan, (2) all Incentive Stock Options granted under this Plan, or
(3) Awards granted under this Plan during any calendar year to any one
Participant, (ii) change the class of persons eligible to receive Awards under
this Plan, or (iii) affect this Plan's compliance with applicable provisions of
the Code, as amended from time to time, the amendment shall be subject to
approval by the Company's stockholders to the extent required to comply with
Sections 422 and 162(m) of the Code, and other applicable provisions of or rules
under the Code, as amended from time to time.
10

--------------------------------------------------------------------------------


 
Section 11.
Effective Date of Plan.

 
This Plan shall be effective as of February 10, 2004, the date upon which it was
approved by the Board; provided, however, that no options or other Awards may be
issued under this Plan until it has been approved by the affirmative votes of
the holders of a majority of the outstanding securities of the Company entitled
to vote for directors, which approval shall be obtained within twelve months
from the date hereof.
 
Section 12.
Definition of Fair Market Value.

 
For purposes of this Plan, "Fair Market Value" of the Company's Common Stock
shall mean (i) if the shares of Common Stock are listed on the New York Stock
Exchange, the closing sales price of the Common Stock on the relevant date as
reported in the Wall Street Journal, (ii) if the shares of Common Stock are not
listed on the New York Stock Exchange, the average of the closing bid and asked
prices per share for the Common Stock in the over-the-counter market as quoted
on the New York Stock Exchange on the relevant date, or (iii) if the shares of
Common Stock are not listed on the New York Stock Exchange, an amount determined
in good faith by the Committee.
 
Section 13.
No Stockholder and Employment Rights.

 
13.1 A Participant shall have no stockholder rights with respect to the shares
of Common Stock subject to his or her outstanding Awards until such shares are
purchased on the Participant's behalf in accordance with the provisions of the
Plan and the Participant has become a holder of record of the purchased shares.
 
13.2 Nothing in the Plan shall confer upon the Participant any right to continue
in the employ of the Company, its parent or any Subsidiary for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company, its parent or any Subsidiary or of the Participant, which rights
are hereby expressly reserved by each, to terminate such person's employment at
any time for any reason, with or without cause.
 
Section 14.    Termination of Prior Plans. No stock options or other awards may
be granted under the Prior Plans after the date of stockholder approval of this
Plan, but all such awards theretofore granted shall extend for the full stated
terms thereof in accordance with the terms of the Prior Plans. The term "Prior
Plans" means the Company's 1991 Senior Management and Field Management Plan, the
1992 Non-Qualified Stock Option Plan, the 1993 Employee Stock Option Plan, the
1993 Second Amended and Restated Non-Employee Stock Option Plan and the 2000
Stock Incentive Plan.
11

--------------------------------------------------------------------------------



